COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


BRIAN TODD LANCASTER
                                                                MEMORANDUM OPINION *
v.     Record No. 1311-09-2                                          PER CURIAM
                                                                   OCTOBER 13, 2009
FIBERCOM, INC. AND
  VIGILANT INSURANCE CO.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Brian Lancaster, pro se, on brief).

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       Brian Lancaster appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove a causal relation between his January 17, 1991 accidental injury and his

2008 condition and medical treatment. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. 1 Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Lancaster v. Fibercom, Inc., VWC File No.

156-15-32 (May 13, 2009). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Attached as an exhibit to Lancaster’s opening brief, he has submitted a June 5, 2009
letter from Dr. Stephen B. James. This letter is not part of the record on appeal. We have not
considered it in reaching our opinion.